 


114 HR 2201 IH: Warren Weinstein Hostage Rescue Act
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2201 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2015 
Mr. Delaney introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Armed Services and Select Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the National Security Act of 1947 to establish a committee of the National Security Council on hostage recovery, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Warren Weinstein Hostage Rescue Act. 2.National Security Council Committee on Hostage Recovery (a)EstablishmentSection 101 of the National Security Act of 1947 (50 U.S.C. 3021) is amended by adding at the end the following new subsection: 
 
(m)Committee on hostage recovery 
(1)There is established within the National Security Council a committee to be known as the Committee on Hostage Recovery (in this subsection referred to as the Committee). (2)The Committee shall consist of the following members (or designees): 
(A)An individual who is appointed by the President to serve as chair of the Committee.  (B)The Secretary of State. 
(C)The Secretary of the Treasury. (D)The Secretary of Defense. 
(E)The Attorney General. (F)The Director of the Federal Bureau of Investigation. 
(G)The Director of National Intelligence. (H)The Chairman of the Joint Chiefs of Staff.  
(I)The Assistant to the President for National Security Affairs. (3)The functions of the Committee shall include— 
(A)coordinating among the departments and agencies of the Federal Government and coordinating among the United States and the allies of the United States regarding retrieval of United States person hostages; (B)coordinating with the Interagency Fusion Cell on Hostage Recovery;  
(C)developing strategies and guidelines for hostage retrieval and analyzing all options and methods of rescue; (D)developing policies and procedures to effectively share information between departments and agencies of the Federal Government responsible for activities relating to hostage rescue; and 
(E)developing a strategy to keep family members of United States person hostages informed of the status of such hostages and inform such family members of updates, procedures, and policies that do not compromise the national security of the United States. (4)The chair of the Committee may not have duties or responsibilities in the Federal Government other than such duties or responsibilities relating to serving as the chair of the Committee.  
(5) 
(A)On a quarterly basis, the Committee shall submit to the appropriate congressional committees and the members of Congress described in subparagraph (B) a report that includes a summary of— (i)the general activities of the Committee and the Interagency Fusion Cell on Hostage Recovery during the period covered by the report; and 
(ii)specific actions conducted during such period by the Committee and the Interagency Fusion Cell on Hostage Recovery with respect to United States person hostages. (B)The members of Congress described in this subparagraph are, with respect to a United States person hostage covered by a report under subparagraph (A), the Senators representing the State, and the Member, Delegate, or Resident Commissioner of the House of Representatives representing the district, that includes the United States person hostage. 
(C)Each report under subparagraph (A) may be submitted in classified form. (6)In this subsection: 
(A)The term Interagency Fusion Cell on Hostage Recovery means the Interagency Fusion Cell on Hostage Recovery established by section 119C of this Act. (B)The term United States person hostage means a citizen of the United States or an alien lawfully admitted for permanent residence (as defined in section 101(a)(20) of the Immigration and Nationality Act) who has been abducted or is suspected of having been abducted outside of the United States or is being held outside of the United States. . 
(b)Sense of CongressIt is the sense of Congress that the President should appoint a Special Advisor on Hostage Affairs who— (1)serves as the chair of the Committee on Hostage Recovery of the National Security Council; 
(2)has extensive experience in foreign policy, counterterrorism, and hostage recovery; and (3)serves (or the designee of the Special Advisor serves) as a primary liaison between the Federal Government and the family of a United States person hostage (as defined in subsection (m) of section 101 of the National Security Act of 1947 (50 U.S.C. 3021), as added by subsection (a) of this section). 
(c)Rule of constructionNothing in this section, or the amendment made by this section, shall be construed as authorizing the Federal Government to negotiate with a state sponsor of terrorism or an organization that the Secretary of State has designated as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189). 3.Interagency group on hostages (a)EstablishmentTitle I of the National Security Act of 1947 (50 U.S.C. 3021 et seq.) is amended by adding at the end the following: 
 
119C.Interagency group on hostages 
(a)EstablishmentThere is established an interagency group on hostages to be known as the Interagency Fusion Cell on Hostage Recovery. (b)DirectorThe chair of the Committee on Hostage Recovery established by section 101(m) of this Act shall serve as the director of the Interagency Fusion Cell on Hostage Recovery. 
(c)DutiesThe Interagency Fusion Cell on Hostage Recovery shall execute the strategies regarding hostage retrieval of the Committee on Hostage Recovery. (d)ElementsThe Interagency Fusion Cell on Hostage Recovery shall be composed of officials of the following departments or agencies of the Federal Government who are proficient in hostage recovery strategy: 
(1)The Department of State. (2)The Department of the Treasury. 
(3)The Department of Defense. (4)The Federal Bureau of Investigation. 
(5)The Office of the Director of National Intelligence. (e)ReportingThe Interagency Fusion Cell on Hostage Recovery shall report to the Committee on Hostage Recovery. . 
(b)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 119B the following new item:   Sec. 119C. Interagency group on hostages..  